Case 1:20-cv-00038-SPW Document18 Filed 06/02/20 Page 1 of 1

FILED

JUN - 2 2020
UNITED STATES DISTRICT COURT Dia BS Pie iat Goun
DISTRICT OF MONTANA Billings

BILLINGS DIVISION

MARY HARPER, individually and on Case No. CV 20-38-BLG-SPW
behalf of all others similarly situated,
ORDER

Plaintiff,
V.

PURPLE INNOVATION, INC.,

Defendant.

 

 

On May 11, 2020, the Defendant filed a motion to dismiss the complaint.
(Doc. 9). On June 1, the Plaintiff filed an amended complaint. (Doc. 15). The
amended complaint supersedes the original complaint, rendering the motion to
dismiss moot. Ramirez v. County of San Bernardino, 806 F.3d 1002, 1008 (9th

Cir. 2015). The motion to dismiss the complaint (Doc. 9) is therefore denied.

Bee 0. ete

SUSAN P. WATTERS
United States District Judge

d
DATED this .2"day of June, 2020.

 
